Citation Nr: 1622793	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  15-00 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.
 
 2. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1951 to March 1954.  He is a recipient of the Purple Heart. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. 

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a bilateral hearing loss disability as a result of active service.

2.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has bilateral tinnitus as a result of active service.


CONCLUSION OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1101,1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).
2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1101,1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Here, bilateral sensorineural hearing loss and tinnitus (organic diseases of the nervous system) is considered a chronic disease for the purpose of applying 38 C.F.R. § 3.309(a). Therefore, 38 C.F.R. § 3.303(b)  applies to the Veteran's claim for service connection for hearing loss and tinnitus.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz  (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).

In the case of any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran. Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  However, the combat presumptions cannot substitute for competent evidence linking a current disorder to service.  While 38 U.S.C.A. § 1154(b) relaxes the evidentiary burden for a combat Veteran, it is important to note to what section 1154(b) pertains.  "Section 1154(b) deals with the question whether a particular disease or injury was incurred or aggravated in service - that is, what happened then - not the questions of either current disability or nexus to service, as to both of which competent medical evidence is generally required." Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

In this particular case, the Veteran's DD Form 214 does not appear to be part of the electronic record on VBMS.  However, a May 2011 rating decision which granted service connection for posttraumatic stress disorder (PTSD) noted that the Veteran was a recipient of the Purple Heart.  The Board finds this to be sufficient proof of the Veteran's combat service and as a result the provisions of § 1154(b) apply.

The Veteran maintains that he was exposed to acoustic trauma, specifically machine gun and mortar fire, while serving in combat in Korea.  The Board finds the Veterans reports of exposure to in-service noise without the benefit of hearing protection to be both credible and consistent with his military service.  The Veteran essentially contends that he suffered from both bilateral hearing loss and tinnitus from separation from service, but elected not to pursue compensation.

Service treatment records do not reveal any complaints or findings of hearing loss or tinnitus.  The Veteran's  March 1954 separation examination documented a whisper voice test with 15/15 bilaterally. 

The Veteran was afforded a January 2014 VA examination.  Objective testing revealed a bilateral hearing loss disability consistent with the provisions of 38 C.F.R. § 3.385.  The examiner noted the whisper test upon separation, but stated that it is not a valid evaluation of hearing.  The examiner also noted the Veteran's report of post-service noise exposure while working for an aircraft manufacturer and steel plant.  However, the examiner concluded that in the absence of a reliable audiogram upon separation and due to the Veteran's post-service noise exposure, she was unable to provide a medical opinion without resorting to mere speculation.  

As noted above, exposure to in-service acoustic trauma has been shown.  The Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as loss of hearing as these are observable symptoms.  See Jandreau, supra; Charles, supra.  The Veteran's lay statements regarding exposure to noise in service and loss of hearing in service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service. 

Although the VA examiner, an audiologist, found that she would have to resort to mere speculation as to whether the Veteran's inservice noise exposure caused his current hearing loss, she did note the acoustic trauma to which the Veteran was exposed in service.  The Veteran has credible reported symptoms of hearing loss in service.  The lack of any evidence showing the Veteran had hearing loss during service is not fatal to his claim for service connection. 

Given the Veteran's current hearing loss; the credible lay evidence of hearing loss symptoms in service; his in-service military occupational specialty; and his in-service noise exposure, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is related to his period of service.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for bilateral hearing loss disability.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

With respect to the Veteran's tinnitus, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's currently tinnitus is related to his military service.  In reaching this finding, the Board notes that the Veteran denied tinnitus at his January 2014 VA examination.  However, the Veteran later explained in his January 2015 Form 9 Substantive Appeal that he does in fact have ringing in his ears and had been unable to fully understand questions at the examination due to his hearing loss.

Tinnitus is a subjective disorder and identifiable primarily through a patient's report of symptoms, and as such, the Veteran is competent to diagnose tinnitus and to provide a statement as to when it began.  Thus, the Board finds that the Veteran has a current diagnosis of tinnitus.  As previously noted, the Board has found that the Veteran was exposed to hazardous noise while in service.

 The January 2014 VA examiner did not provide an opinion as to the etiology of the Veteran's tinnitus because the Veteran denied tinnitus.  However, the Board finds that Veteran's explanation with respect to his denial of tinnitus to be credible.  The Veteran has since stated that he does have tinnitus and that he believes it is due to his military service.  

The Board finds the statements of the Veteran with respect to the onset of his tinnitus to be both credible and of significant probative value as they are competent lay observations of the onset of the Veteran's tinnitus. 

Thus, the Board finds that despite the January 2014 VA examination which did not diagnosis tinnitus, the medical and lay evidence for the claim and the evidence against the claim, to include the Veteran's statements, are at least in equipoise.  The Veteran has competently and credibly provided consistent statements regarding the onset of his tinnitus.  As such, the Board will resolve all reasonable doubt in his favor and grant entitlement to service connection for bilateral tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In summary, the Veteran's level of bilateral hearing loss meets the threshold to be considered a disability for VA purposes.  38 C.F.R. § 3.385.  He has self-diagnosed tinnitus, which he is competent to do.  Moreover, he has competently and credibly stated that he was exposed to concussive acoustic trauma during service from explosions and heavy weaponry fire, and his personnel records are consistent with a high probability of hazardous noise exposure.  Finally, the positive lay evidence is as probative as the opinion of the January 2014 VA examiner that the etiology of his hearing loss cannot be determined without resort to mere speculation.  Thus, in the absence of any evidence weighing against the claim, the elements of a service connection claim are satisfied; as such, the appeal is granted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.



ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.

 Entitlement to service connection for bilateral tinnitus is granted.

____________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


